DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is amended and claims 16-20 are cancelled. Claims 1-15 filed 7/5/22 are pending. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the code reader and terminal holder must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Contrary to applicant’s statement in the response, Figure 2 does not show a code reader nor a terminal holder, and neither are illustrated as directable to the same side of the shopping cart.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	 
7.	Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hagen et al (2019/0236583) in view of Lee et al (KR 2014/0139945) and Kim et al (KR 100597164).
	Re Claim 1: Hagen discloses comprising: 
a handheld wireless terminal including a display (see [0032] discloses handheld scanner device, [0030] mobile computing device with a display); 
a shopping cart including a code reader (see [0051] discloses sensor readings, [0065] barcode read and identified, see [0032] discloses barcode scanner, QR code scanner, RFID scanner, upc (universal product code)); 
and a server system communicable with the handheld wireless terminal and the code reader, the server system configured to (see [0033] computer server system remote, [0038] cloud-based server system): 
store a first ID of the handheld wireless terminal that is received from the handheld wireless terminal or the code reader, in association with a second ID of the code reader that is received from the handheld wireless terminal or the code reader (see [0043] stores information correlating particular user accounts to particular mobile computing devices); 
receive from the code reader a commodity code read thereby and store the received commodity code in a shopping list associated with the second ID (see [0029] shopping list, [0036] unique identifier for cart and listings the products); 
and generate image data indicating the shopping list, and cause an image based on the generated image data to be displayed on the display of the handheld wireless terminal only when the handheld wireless terminal is connected to the charging connector only when the handheld wireless terminal is connected to the charging connector (see [0047] grab an image of code providing cart identifier 214, it would be inherent that the terminal only works when it is connected or charged, [0040, 0056] discloses a power source 212/412 (battery system, local power generation device) to supply power to product detecting system 208 and wireless transceiver 210. In this case, the product detection system is connected to the mobile computing device, which is analogous to the handheld wireless terminal).
Although Hagen discloses a power source in [0040, 0056] for a product detection system and a code reader, it fails to disclose a terminal holder. Meanwhile, Lee discloses:
the terminal holder including a charging connector connectable to the handheld wireless terminal (see smart phone cradle 220 as shown in Figures 6 and 7).
From the teaching of Lee, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hagen’s invention with Lee’s disclosure of a terminal holder in order for “… improved shopping experience in-store… smart phone holder can easily exhibit an effect of providing the customer a pleasant shopping environment (see Lee Abstract).”
Hagen and Kim fail to explicitly disclose a code reader and a terminal holder that are directable to a same side of the shopping cart. Meanwhile, Kim discloses:
a shopping cart including a code reader and a terminal holder that are directable to a same side of the shopping cart (see Fig. 2B and Fig.3 where cradle 15 and barcode reader 24 and cart connection unit 14 are on same side).
From the teaching of Kim, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hagen’s physical shopping cart-to-mobile device associations with Lee’s disclosure of a terminal holder and Kim’s disclosure of a terminal holder in order to “… more efficiently plan shopping, purchase, calculate, and record the account book through a personal mobile shopping terminal and a cart displayer in a large discount store… (see Kim Abstract).”
Re Claim 2: Hagen discloses wherein the handheld wireless terminal is configured to display a code symbol representing a code corresponding to the first ID on the display, the code reader is configured to transmit to the server system the code read from the code symbol along with the second ID of the code reader (see [0052] product information on display which could include codes).
Re Claim 3: Hagen discloses wherein the code corresponding to the first ID includes a third ID identifying association of the first ID with the second ID, the third ID being assigned by the server system and received by the handheld wireless terminal (see [0033] disclose associating by computer server system). 
Re Claim 4: Hagen discloses wherein the code reader is communicable with the handheld wireless terminal, and the code reader is configured to receive a code corresponding to the first ID from the handheld wireless terminal, and transmit to the server system the code received from the handheld wireless terminal along with the second ID of the code reader (see [0032] discloses barcode scanner, QR code scanner, RFID scanner, upc (universal product code)).
Re Claim 5: Hagen discloses wherein the code reader includes on a surface thereof a code symbol representing the second ID of the code reader, and the handheld wireless terminal includes a camera and is configured to transmit to the server system the first ID and the second ID that is obtained from an image of the code symbol captured by the camera (see [0032] discloses barcode scanner, QR code scanner, RFID scanner, upc (universal product code), [0031] discloses camera, [0040] QR code captured by camera of mobile computing device).
Re Claim 6: Hagen discloses wherein a first server in the server system is communicable with the handheld wireless terminal via a first wireless network, and a second server in the server system is communicable with the code reader via a second wireless network including an access point provided in a store, the second wireless network being different from the first wireless network (see [0079] discloses data server, application server or Internet server, which is different from remote server).
8.	Claims 7-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hagen et al (2019/0236583) in view of Lee et al (KR 2014/0139945) and Kim et al (KR 100597164), and further in view of Katcher (2016/0267565).
Re Claim 7: However, Hagen, Lee, and Kim fail to disclose determining a state of connection. Meanwhile, Katcher discloses wherein the handheld wireless terminal is further configured to perform an operation to determine a state of connection with the charging connector, and upon determining that the state of connection is a disconnected state, transmit to the server system information indicating the disconnected state (see [0066] discloses battery level, current state, whether device is being charged, malfunctions, etc). From the teaching of Katcher, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hagen’s physical shopping cart-to-mobile device associations with Lee’s disclosure of a terminal holder and Kim’s disclosure of a terminal holder  and with Katcher’s disclosure of detecting a state in order so it “… can monitor the operation of or detect problems, for example, of its other components and notify the system of other information… (see Katcher Abstract).”
Re Claim 8: Hagen discloses wherein the handheld wireless terminal is further configured to disable display of the image on the display (see [0047] grab an image of code providing cart identifier 214, it would be inherent that the terminal only works when it is connected or charged). Meanwhile, Katcher discloses when the state of connection is the disconnected state (see [0066] discloses battery level, current state, whether device is being charged, malfunctions, etc). From the teaching of Katcher, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hagen’s physical shopping cart-to-mobile device associations with Lee’s disclosure of a terminal holder and Kim’s disclosure of a terminal holder and with Katcher’s disclosure of detecting a state in order so it “… can monitor the operation of or detect problems, for example, of its other components and notify the system of other information… (see Katcher Abstract).”
Re Claim 9: Hagen discloses wherein the handheld wireless terminal is further configured to execute a shopping assist program to display screens to assist shopping and disable display of the screens on the display (see [0030, 0065]) disclose shopping assistance). Meanwhile, Katcher discloses when the state of connection is the disconnected state (see [0066] discloses battery level, current state, whether device is being charged, malfunctions, etc). From the teaching of Katcher, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hagen’s physical shopping cart-to-mobile device associations with Lee’s disclosure of a terminal holder and Kim’s disclosure of a terminal holder and Katcher’s disclosure of detecting a state in order so it “… can monitor the operation of or detect problems, for example, of its other components and notify the system of other information… (see Katcher Abstract).”
Re Claim 10: Hagen discloses wherein the server system is further configured to dissociate the second ID from the first ID (see [0033] disclose associating by computer server system, therefore disassociating would be analogous). Meanwhile, Katcher discloses when the state of connection is the disconnected state (see [0066] discloses battery level, current state, whether device is being charged, malfunctions, etc). From the teaching of Katcher, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hagen’s physical shopping cart-to-mobile device associations with Lee’s disclosure of a terminal holder and Kim’s disclosure of a terminal holder and with Katcher’s disclosure of detecting a state in order so it “… can monitor the operation of or detect problems, for example, of its other components and notify the system of other information… (see Katcher Abstract).”
Re Claim 11: Hagen discloses wherein the server system is further configured to disable settlement based on the shopping list (see [0029] shopping list, [0036] unique identifier for cart and listings the products). Meanwhile, Katcher discloses when the state of connection is the disconnected state (see [0066] discloses battery level, current state, whether device is being charged, malfunctions, etc). From the teaching of Katcher, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hagen’s physical shopping cart-to-mobile device associations with Lee’s disclosure of a terminal holder and Kim’s disclosure of a terminal holder and with Katcher’s disclosure of detecting a state in order so it “… can monitor the operation of or detect problems, for example, of its other components and notify the system of other information… (see Katcher Abstract).”
Re Claim 12: Hagen discloses wherein the handheld wireless terminal includes a power unit configured to output a signal indicating whether or not the handheld wireless terminal is chargeable via the charging connector (see [0032, 0068] discloses signals). Meanwhile, Katcher discloses when the state of connection is the disconnected state (see [0066] discloses battery level, current state, whether device is being charged, malfunctions, etc). From the teaching of Katcher, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hagen’s physical shopping cart-to-mobile device associations with Lee’s disclosure of a terminal holder and Kim’s disclosure of a terminal holder and with Katcher’s disclosure of detecting a state in order so it “… can monitor the operation of or detect problems, for example, of its other components and notify the system of other information… (see Katcher Abstract).”
Re Claim 13: Hagen discloses wherein the handheld wireless terminal further includes a sensor configured to perform detection of a location or a movement thereof and output a signal indicating the detection (see [0060] discloses detect products placed in or removed from the cart). Meanwhile, Katcher discloses when the state of connection is the disconnected state (see [0066] discloses battery level, current state, whether device is being charged, malfunctions, etc). From the teaching of Katcher, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to Hagen’s physical shopping cart-to-mobile device associations with Lee’s disclosure of a terminal holder and Kim’s disclosure of a terminal holder and with Katcher’s disclosure of detecting a state in order so it “… can monitor the operation of or detect problems, for example, of its other components and notify the system of other information… (see Katcher Abstract).”
Re Claim 14: However, Hagen and Lee fail to disclose the following. Meanwhile, Katcher discloses wherein the handheld wireless terminal further includes a timer configured to count a time after output of the signal from the power unit, and the handheld wireless terminal is configured to determine the disconnected state also based on the counted time (see [0066] discloses battery level, current state, whether device is being charged, malfunctions, etc, [0071] discloses a timer). From the teaching of Katcher, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hagen’s physical shopping cart-to-mobile device associations with Lee’s disclosure of a terminal holder and Kim’s disclosure of a terminal holder and with Katcher’s disclosure of detecting a state and a timer in order so it “… can monitor the operation of or detect problems, for example, of its other components and notify the system of other information… (see Katcher Abstract).”
Re Claim 15: Hagen discloses wherein the handheld wireless terminal further includes a first sensor configured to perform detection of a location or a movement thereof and is further configured to transmit first data indicating a result of the detection by the first sensor to the server system, the code reader includes a second sensor configured to perform detection of a location or a movement thereof and is further configured to transmit second data indicating a result of the detection by the second sensor to the server system, the server system is configured to determine separation between the handheld wireless terminal and the code reader based on the first and second data, and transmit a notification indicating the separation to the handheld wireless terminal (see [0060] discloses detect products placed in or removed from the cart). Meanwhile, Katcher discloses when the state of connection is the disconnected state (see [0066] discloses battery level, current state, whether device is being charged, malfunctions, etc). From the teaching of Katcher, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hagen’s physical shopping cart-to-mobile device associations with Lee’s disclosure of a terminal holder and Kim’s disclosure of a terminal holder and with Katcher’s disclosure of detecting a state and a timer in order so it “… can monitor the operation of or detect problems, for example, of its other components and notify the system of other information… (see Katcher Abstract).”
Response to Arguments
9.	Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive. However, the arguments with respect to 35 USC 101 are convincing that they are using a particular machine, namely a specific shopping cart, thereby satisfying prong 2 of Step 2A. Therefore, the 35 USC 101 rejection is not sustained and hereby removed. The applicant’s arguments with respect to 35 USC 103 are not found convincing as the applicant argues that the following is not disclosed: “a shopping cart including a code reader and a terminal holder that are directable to a same side of the shopping cart, the terminal holder including a charging connector connectable to the handheld wireless terminal.”
Regarding the terminal holder including a charging connector connectable to the handheld wireless terminal, Lee discloses a smart phone cradle 220 as shown in Figures 6 and 7, which is analogous to the terminal holder. This new amendment of “a shopping cart including a code reader and a terminal holder that are directable to a same side of the shopping cart” necessitates an objection to the drawings above as there is no support showing the card reader and terminal holder that are directable to the same side of the shopping cart. Essentially, this seems to be a design choice which is of no consequence as the Applicant’s Specification does not elaborate on this further being a unique and beneficial arrangement. Regardless, since both are directable to the same side of the shopping cart, using broadest reasonable interpretation, this means that the code reader and terminal holder are capable of being on the same side of the shopping cart.
Lee discloses: “The smart phone cradle (220) is made removable to allow the shopping cart (170). In addition, a smart phone holder 220, as shown in Figure 6, is configured to accommodate smart phone 210 of the customer, to support smart phone 210 of the customer firmly in cart 170 The. Thus, customers will be able to enjoy shopping while watching the screen for the tagging of NFC transceiver from its built-in smart phone (210) attached to the shopping cart (170) attending heads the shopping cart (170) in the shop… Moreover smartphone cradle 220 at the back of the bar code or reading the QR code reader unit 226 is installed and the reader unit 226 is connected to the control unit and the electrical WiFi communication unit 225. Is electrically connected to the control unit and the reader unit 226 and the WiFi communication unit 225 is may be made by a USB terminal.”
Therefore, in Lee, the reader unit 226 (code reader), and smartphone cradle (terminal holder) 220 are together, and therefore would be on the same side of the shopping cart. The smart phone is removable and can be attached to the shopping cart, so it can be placed anywhere, and it specifically says the customers can shop while watching the screen therefore the screen inherently has to be facing the customer. Even if one wanted to argue that Lee does not explicitly disclose this arrangement, a new reference Kim is disclosed as teaching this feature as in Fig. 2B and Fig. 3, the cradle (terminal holder) 15 and barcode reader 24 and cart connection unit 14 are on same side.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Higgins (Food: Grocery Shopping Enters a New Age; Hand-Held Gizmo Lets You Scan Items Before You Get To the Checkout Counter, NPL) is found to be the most pertinent NPL prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687